Name: 87/85/EEC: Commission Decision of 7 January 1987 on the setting-up of an Advisory Committee on Social Questions affecting Farmers and the Members of their families
 Type: Decision
 Subject Matter: social affairs;  EU institutions and European civil service;  European Union law;  farming systems
 Date Published: 1987-02-14

 Avis juridique important|31987D008587/85/EEC: Commission Decision of 7 January 1987 on the setting-up of an Advisory Committee on Social Questions affecting Farmers and the Members of their families Official Journal L 045 , 14/02/1987 P. 0046 - 0048 Finnish special edition: Chapter 3 Volume 22 P. 0182 Swedish special edition: Chapter 3 Volume 22 P. 0182 COMMISSION DECISION of 7 January 1987 on the setting-up of an Advisory Committee on Social Questions affecting Farmers and the Members of their Families (87/85/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the Advisory Committee on Social Questions affecting Farmers and the Members of their Families was set up by Commission Decision 64/18/EEC (1), replaced by Commission Decision 76/410/EEC (2), as last amended by Decision 83/77/EEC (3); Whereas, following the accession of new Member States to the Community, the number of seats on the Committee should be increased and they should be reallocated; whereas the procedure for the replacement of members should also be adjusted; Whereas the provisions concerning the Advisory Committee on Social Questions affecting Farmers and the Members of their Families have been amended several times and have therefore become difficult to apply; whereas they should therefore be consolidated; Whereas the Commission should seek the views of producers, traders and rural families on social questions affecting agriculture; Whereas representatives of the various interests directly concerned by the abovementioned questions must have an opportunity to participate in the drafting of the opinions requested by the Commission; Whereas the trade associations concerned and the associations of rural families in the Member States have set up organizations at Community level which are in a position to represent those concerned in all the Member States, HAS DECIDED AS FOLLOWS: Article 1 1. There shall be attached to the Commission an Advisory Committee on Social Questions affecting Farmers and the Members of their Families (hereinafter called 'the Committee'). 2. The Committee shall be composed of representatives of the following interests: farmers, paid agricultural workers and rural families. (4) OJ No 2, 10. 1. 1964, p. 25/64. (5) OJ No L 106, 23. 4. 1976, p. 36. (6) OJ No L 51, 24. 2. 1983, p. 34. Article 2 1. The Committee may be consulted by the Commission on any social questions affecting farmers and members of their families working on the holding, all such questions being considered both in themselves and in relation to their repercussions on the agricultural population as a whole. 2. At the request on one of the interests referred to in Article 1 (2), the Committee may on its own initiative and in regard to a matter within its terms of reference forward opinions and reports to the Commission. Article 3 1. The Committee shall consist of 32 members. 2. Seats on the Committee shall be apportioned as follows: - 22 to farmers' representatives, including four to representatives of young farmers, - seven to representatives of paid agricultural workers, - three to representatives of rural families. Article 4 1. Members of the Committee shall be appointed by the Commission on proposals from the following organizations set up at Community level: Committee of Agricultural Organizations in the EEC (COPA), European Federation of Agricultural Workers' Unions within the Community (EFA), Committee of Family Organizations for the European Communities (COFACE). For each seat to be filled, these bodies shall put forward the names of two candidates of different nationality. 2. The term of office for members of the Committee shall be three years. Their appointments may be renewed. Members shall not be remunerated for their services. After the expiry of the three years members of the Committee shall remain in office until they are replaced or until their appointments are renewed. In the event of the resignation or decease of a member or a request from the body having proposed a member that he be replaced, he shall be replaced in accordance with the procedure laid down in paragraph 1. 3. A list of the members of the Committee shall be published by the Commission, for information purposes, in the Official Journal of the European Communities. Article 5 1. After consulting the Commission, the Committee shall elect a chairman for a period of three years. The chairman shall be elected, in the case of the first ballot, by a two-thirds majority of the members present and, in the case of subsequent ballots, by a simple majority of the members present. In the event of a tie, the Commission shall provide a chairman on a temporary basis. 2. The Committee shall elect two vice-chairmen for a period of three years. The vice-chairmen may not represent the same interest as the chairman. The election shall take place in accordance with the procedure laid down in paragraph 1. The officers shall prepare and organize the work of the Committee. Article 6 1. Only the Commission representatives, the members of the Committee, or persons replacing them in their absence, and persons invited in accordance with paragraphs 3 and 4 may participate in or attend meedings. 2. Should a member be unable to attend a meeting, the organization or organizations to which a seat is allocated may appoint a person to take his place. This person shall be selected from a list drawn up by mutual agreement between the Commission and the organization or organizations in question and containing a number of names equal to half the total number of members representing the organization or organizations in question. This number shall be not less than one and not more than 12. The secretariat of the Committee must be informed of such replacement of a member at least seven days before a meeting. 3. At the request of an organization to which one or more seats are allocated, the chairman may, in agreement with the Commission staff, invite its general secretary or a member of its secretariat to attend the meetings of the Committee as an observer. Should he be unable to attend, however, the general secretary may have his seat as an observer taken by another person designated by him. Observers shall not have the right to speak. They may, however, be invited to do so by the chairman in agreement with the Commission staff. 4. At the request of an organization to which one or more seats are allocated, and when the matters on the agenda are of a highly technical nature outside the normal framework of the deliberations of the Committee, the chairman may, in agreement with the Commission staff, invite one or more experts to take part in the deliberations of the Committee. The Commission may, on its own initiative, invite any person particularly well qualified in one of the subjects on the agenda to take part in the deliberations of the Committee as an expert. However, experts shall participate only in the discussion of the matter concerning which they were invited to attend. Article 7 In agreement with the Commission staff, the Committee may set up working to facilitate its work. Article 8 1. The Committee shall be convened by the Commission and shall meet at the Commission headquarters. Meetings of the officers shall be convened by the chairman by arrangement with the Commission. 2. Representatives of the Commission departments concerned shall take part in meetings of the Committee, its officers and working parties. 3. Secretarial services for the Committee and its working parties shall be provided by the Commission. Article 9 No vote shall be taken on the matters discussed by the Committee. The Commission may, when seeking the opinion of the Committee, set a time limit within which such opinion must be given. The views expressed by the various interests represented shall be included in a summary record forwarded to the Commission. In the event of unanimous agreement being reached in the Committee on the opinion to be given, the Committee shall formulate joint conclusions and attach them to the summary record. Article 10 Without prejudice to the provisions of Article 214 of the Treaty, where the Commission informs them that the opinions requested or the question raised is on a matter of a confidential nature, members of the Committee shall be under an obligation not to disclose information which has come to their knowledge through the work of the Committee or of its working parties. In such cases, only Committee members and representatives of the Commission departments concerned may be present at the meetings. Article 11 Commission Decision 76/410/EEC is hereby repealed. Article 12 This Decision shall enter into force on 1 January 1987. Done at Brussels, 7 January 1987. For the Commission Frans ANDRIESSEN Vice-President EWG:L111UMBE15.95 FF: 1UEN; SETUP: 01; Hoehe: 1252 mm; 190 Zeilen; 8663 Zeichen; Bediener: MIKE Pr.: C; Kunde: ................................